DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 01/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Status
Claims 3-7 have been amended, to correct multiple dependencies.
Claims 1-7 are currently pending and have been examined on the merits in this office action. 

Claim Interpretation
The preamble of claim 1 states “an electrical equipment battery for vehicles”.
 	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney 
	The recitation of “for vehicles” in the preamble of claim 1 is being interpreted the intended use of the electrical equipment battery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat generating element mounting part" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the heat generating element mounting part” is being interpreted as the surface of the circuit board 5 in which the heat generating element is mounted upon based upon Figs. 2 and 5-7.
Further claim 1 states “heat generated by the heat generating element mounting part being transferred to the heat radiation plate via the electrical-insulating and heat-conducting gel”. However, the heat would be generated by the heat generating element, not the place in which the heat generating element is mounted. Therefore, in order to advance prosecution, the limitation “heat generated by the heat generating element mounting part being transferred to the heat 

Claim 4 recites the limitation “wherein the flow-out block partition has a projection surface, at least a portion of the projection surface being positioned opposite the circuit board, a flow-out block gap (S) is defined between the circuit board and the portion of the projection surface positioned opposite the circuit board, and the flow-out block gap (S) is set to be smaller than a clearance (d) of the heat transfer space”. 
The limitation “at least a portion of the projection surface being positioned opposite the circuit board” renders this claim indefinite as there is nothing to describe what “opposite the circuit board” means structurally. Figure 7 shows the projection surface 14A being positioned near the surface of the circuit board 5 opposite to the surface in which the heat generating element 2 is mounted on the circuit board 5.
Therefore, in order to advance prosecution, the limitation “at least a portion of the projection surface being positioned opposite the circuit board” is being interpreted as the projection surface being positioned near the surface of the circuit board opposite to the surface in which the heat generating element is mounted on the circuit board.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS filed 09/04/2019) in view of Nishimoto (US 20160295745 A1), Garner (US 20060185836 A1) and Takata et al (US 20020079119 A1).
Regarding claim 1, Morita discloses an electrical equipment battery comprising: a secondary battery (battery 210 in Fig. 2), a circuit board (circuit board 600/600B in Fig. 8) mounted with a protection circuit (protection circuit) for the secondary battery and a heat generating element (power-based semiconductor element), and an outer case (outer case 100 in Fig. 1) that accommodates the circuit board and the secondary battery (P18, 35, 38-39). Morita discloses the outer case is divided into an upper exterior case (101 in Fig. 2) and a lower exterior case (102 in Fig. 2, P17).
Morita discloses the circuit board has a heat generating element mounting part (the surface where the heat generating element is mounted on the circuit board). Morita discloses the circuit board generates heat (P35).
Regarding the intended use limitation in the preamble “an electrical equipment battery for vehicles”, Morita discloses “the packed battery of the present invention can be suitably applied to a packed battery in which a plurality of batteries such as a bicycle, a tool, and an automobile are connected in parallel and these are connected in series to increase the output” ([0049]). Therefore, Morita’s secondary battery would be capable of being utilized for vehicles. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
red to the heat radiation plate via the electrical-insulating and heat-conducting gel, and the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space. 
In the same field of endeavor, Nishimoto teaches an analogous electronic control unit comprising a substrate (10 in Figs. 3-4, drawn to a circuit board) on which various electronic components are mounted (switching/heating elements 21 to 25 in Figs. 3-4) and a housing and a heat sink (80 and 70 in Figs. 3-4, drawn to the claimed “outer case”, P16-17, 27-28). 
Nishimoto teaches the heat sink is generally formed into a substantially plate shape with a material having high heat conductance such as aluminum, and is disposed so as to be opposed to the back mounting surface (12 in Figs. 3-4) of the substrate (P29). Nishimoto teaches the heat sink has a radiating part (71 in Fig. 3) corresponding to a heating region of the substrate (P29). Nishimoto teaches a thermally-conductive insulating component such as a radiating gel (79 in Fig. 4, drawn to the claimed “an electrical-insulating and heat-conducting gel”) exists between the radiating part and the substrate (see Fig. 4, the space in which the thermally-conductive insulating component exists is drawn to the claimed “heat transfer space”, P31, 49). Nishimoto teaches the heat sink receives heat generated by the electronic components mounted on the substrate (“The heat sink is provided to be opposed to one surface of the substrate, and includes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Nishimoto within the electrical equipment battery of Morita and substituted the upper exterior case of Morita with a heat radiation plate made of metal, such as the heat sink taught by Nishimoto, and provide the heat radiation plate with a heat transfer space defined between the heat radiation plate and the heat generating element mounting part of the circuit board and an electrical-insulating and heat-conducting gel, such as the thermally-conductive insulating component taught by Nishimoto, filled in the heat transfer space, wherein the heat generated by the heat generating element is transferred to the heat radiation plate via the electrical-insulating and heat-conducting gel, with the expectation this would transfer the heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
However, modified Morita does not meet the limitation the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress, and the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space. 
In the same field of endeavor, Garner teaches an analogous art of a heat source (5 in Fig. 1) and heat sink (10 in Fig. 1) are shown with a thermally conductive, electrically insulating layer (15 in Fig. 1) disposed therebetween (P15). Garner teaches the heat source may be any of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching or Garner within the electrical equipment battery of modified Morita and provided the electrical-insulating and heat-conducting gel of modified Morita to be a thixotropic thermal compound in order to provide the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress with the expectation this would still transfer the heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
However, modified Morita does not meet the limitation the heat radiation plate has a flow-out block partition on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat-conducting gel filled in the heat transfer space from flowing out from the heat transfer space.
In the same field of endeavor, Takata teaches an analogous electronic control unit (P2). Takata teaches a seal structure using a thixotropic gel and provides the seal structure with a frame to prevent the gel from flowing (Fig. 3, 36).
One of ordinary skill in the art using thixotropic gel would understand that the gel would inherently become more viscous when shaken or agitated. Therefore, one of ordinary skill in the art would find it obvious to provide flow-out block partition, such as the frame taught by Takata, 

Regarding claim 2, modified Morita meets all of the limitations of claim 1 as set forth above. Nishimoto teaches the heat sink is disposed so as to be opposed to the back mounting surface of the substrate (P29) and in the case of when the heating elements are mounted in the radiating region on a surface-mounting-surface side of the substrate, the radiating part may be in contact with the radiating region of the substrate with the thermally-conductive insulating component in between (P49). 
Therefore, it would be obvious for modified Morita to provide the electronic components including the heat generating element to be mounted on a front surface of the circuit board, and a rear surface of the circuit board to be thermally coupled to the heat radiation plate via the electrical-insulating and heat-conducting gel because this would provide no more than the predictable result of successfully allowing the transfer of heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP 

Regarding claim 5, modified Morita does not meet the limitation wherein a heat radiation fin is provided on an outer side of the heat radiation plate.
Takata teaches a case (4 in Fig. 1) wherein the interior of the bottom carries the circuit module (M in Fig. 1) and the outside of the bottom is a heat sink (46 in Fig. 1) with fins (45 in Fig. 1, P20). Takata teaches the heat received in the heat sink by conduction from the circuit board (1 in Fig. 1) is then discharged into the atmosphere through heat exchange between the plurality of fins provided on the bottom of the heat sink and the ambient air (P24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Takata within the electrical equipment battery of modified Morita and provided a heat radiation fin on an outer side of the heat radiation plate with the expectation that heat from the circuit board could be discharged into the atmosphere through the fins and ambient air, thereby cooling the circuit board.

Regarding claim 6, modified Morita meets the limitation the outer case is made up of a heat radiating plate made of metal and a lower exterior case.
Morita discloses the lower exterior case of the outer case is molded of ABS resin (P17). 
Therefore, modified Morita discloses wherein the outer case includes a metal case and a plastic case, the metal case including the heat radiation plate and the plastic case covering an .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) in view of Takata et al (US 20020079119 A1) as applied to claim 1, and even further in view of Maeda et al (US 20080292950 A1).
Regarding claim 3, modified Morita does not meet the limitation wherein a gap of the heat transfer space is set to less than or equal to 3 mm. One of ordinary skill in the art would understand that the gap of the heat transfer space is where the electrical-insulating and heat-conducting gel would be filled in, therefore the thickness of the gap of the heat transfer space would be equal to the thickness of the electrical-insulating and heat-conducting gel filled in the gap.
In the same field of endeavor, Maeda teaches analogous art of a battery module (P39). Maeda teaches heat conduction from a battery to a spacer is promoted and heat release is performed more efficiently when a heat conductive material layer is interposed between the spacer and the battery (P67). Maeda teaches the heat conductive material layer can comprise a gel material (P69). Maeda teaches the heat conductive material layer has a thickness of from 0.5 mm to 3 mm (P77). Maeda teaches when the thickness of the heat conductive material layer is 0.5 mm or greater, the characteristics of the heat conductive material layer, such as heat conductivity and impact resistance, can be ensured sufficiently, and when the thickness of the heat conductive material layer is 3 mm or less, the heat conductive material layer does not occupy too much space, preventing the volumetric energy density of the battery from reducing, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Maeda within the electrical equipment battery of modified Morita and provided the electrical-insulating and heat-conducting gel to have a thickness from 0.5 to 3mm, thereby providing the gap of the heat transfer space to be 0.5 mm to 3 mm, with the expectation the characteristics, such as heat conductivity, could be ensured and prevented from deteriorating. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) in view of Takata et al (US 20020079119 A1) as applied to claim 1, and even further in view of De Paoli et al (US 20130122341 A1).
Regarding claim 4, modified Morita does not meet the limitation wherein the flow-out block partition has a projection surface, at least a portion of the projection surface being positioned opposite the circuit board, a flow-out block gap (S) is defined between the circuit board and the portion of the projection surface positioned opposite the circuit board, and the flow-out block gap (S) is set to be smaller than a clearance (d) of the heat transfer space.
In the same field of endeavor, De Paoli teaches analogous art of a battery comprising electrochemical accumulators (Abstract). De Paoli teaches accumulators can be held by holders such that they are separated by an air gap (P64). De Paoli teaches an air gap forms an excellent thermal and electrical insulator (P4).

Further, it would have been obvious for the flow-out block gap (S) to be smaller than a clearance (d) of the heat transfer space in order to continue to keep the electrical-insulating and heat-conducting gel in its desired place so that heat generated by the circuit board could be transferred away from the circuit board, thereby cooling the circuit board. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morita (JP2005317456A, as given in the IDS) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) in view of Takata et al (US 20020079119 A1) as applied to claim 1, and even further in view of Katayama et al (US 20160009194 A1).
Regarding claim 7, modified Morita meets the limitation wherein the heat generating element is a semiconductor (power-based semiconductor element), but not that the heat generating element is a semiconductor switching element that connects the secondary battery to a lead battery mounted in a vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Katayama within the electrical equipment battery of modified Morita and provided the heat generating element to be a semiconductor switching element that connects the secondary battery to a lead battery mounted in a vehicle because Katayama discloses it is a well-known in-vehicle power supply system that prevents a lead battery from having early deterioration.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al (US 20120308848 A1, as given in the IDS filed 12/10/2021) in view of Nishimoto (US 20160295745 A1) further in view of Garner (US 20060185836 A1).
Regarding claim 1, Miyamae discloses an electrical equipment battery for vehicles comprising: a secondary battery (battery pack 100 including battery blocks 10 in Figs. 1-13), a circuit board (main circuit board 40 in Figs. 1-13) mounted with a protection circuit (protection circuit) for the secondary battery and a heat generating element (heat-generating components 41 
Miyamae further discloses an electrical-insulating and heat-conducting paste (thermally conductive paste 45 in Figs. 10-11, made of mica, P81), is filled in the heat transfer space, heat generated by the heat generating element mounting part being transferred to the heat radiation plate via the electrical-insulating and heat-conducting gel, and the heat radiation plate has a flow-out block partition (one of the enclosing surfaces of the block recessed portion 44 in Figs. 10-11) on an outer side of the heat transfer space, the flow-out block partition configured to suppress the electrical-insulating and heat- conducting gel filled in the heat transfer space from flowing out from the heat transfer space (it would be recognized by one having ordinary skill in the art that the surfaces of the block recessed portion would inherently prevent the electrical-insulating and heat-conducting gel from flowing out of the heat transfer space as the surfaces are what define the bounds of the heat transfer space).
However, Miyamae discloses an electrical-insulating and heat-conducting paste, not an electrical-insulating and heat-conducting gel.
In the same field of endeavor, Nishimoto teaches an analogous electronic control unit comprising a substrate (10 in Figs. 3-4, drawn to a circuit board) on which various electronic components are mounted (switching/heating elements 21 to 25 in Figs. 3-4) and a housing and a heat sink (80 and 70 in Figs. 3-4, drawn to the claimed “outer case”, P16-17, 27-28). Nishimoto 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Nishimoto within the electrical equipment battery of modified Miyamae and substituted the electrical-insulating and heat-conducting paste of Miyamae with an electrical-insulating and heat conducting gel, such as the thermally-conductive insulating component taught by Nishimoto, with the expectation this would transfer the heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
However, modified Miyamae fails to meet the limitation wherein the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Garner within the electrical equipment battery of modified Miyamae and provided the electrical-insulating and heat-conducting gel to be a thixotropic thermal compound in order to provide the electrical-insulating and heat-conducting gel has viscosity that is lowered by stress with the expectation this would still transfer the heat generated by the circuit board away from the circuit board, thereby cooling the circuit board. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 5, Miyamae discloses wherein a heat radiation fin (a plurality of block heat-dissipating fins 48 in Figs. 2 and 13) is provided on an outer side of the heat radiation plate (P86).

claim 6, Miyamae discloses wherein the outer case (exterior case 30) includes a second case (second case portion 32 in Figs. 1-13 made of aluminum) including the heat radiation plate (P50, 72) and a first case (first case portion 31 in Figs. 1-13) that covers an opening of the second case (Fig. 3, P72). Miyamae discloses the outer case can be made from resin to inexpensively provide an electrically insulating and light outer case or be made from aluminum from the viewpoint of durability and thermal conductivity (P50).
It would have been obvious to one of ordinary skill in the art to provide the first case to be made of resin and the second case to be made of aluminum in order to provide both a metal case and plastic case to the outer case of Miyamae. One of ordinary skill in the art would choose to made the first case of resin in order to cut the cost and weight of the outer case, while still allowing the second case to be made of plastic in order to thermally conduct heat away from the heat radiating plate, given that Miyamae discloses the outer case can be made from resin to inexpensively provide an electrically insulating and light outer case or be made from aluminum from the viewpoint of durability and thermal conductivity. Further, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al (US 20120308848 A1, as given in the IDS filed 12/10/2021) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) as applied to claim 1, and further in view of Maeda et al (US 20080292950 A1).
Regarding claim 3, modified Miyamae does not meet the limitation wherein a gap of the heat transfer space is set to less than or equal to 3 mm. One of ordinary skill in the art would 
In the same field of endeavor, Maeda teaches analogous art of a battery module (P39). Maeda teaches heat conduction from a battery to a spacer is promoted and heat release is performed more efficiently when a heat conductive material layer is interposed between the spacer and the battery (P67). Maeda teaches the heat conductive material layer can comprise a gel material (P69). Maeda teaches the heat conductive material layer has a thickness of from 0.5 mm to 3 mm (P77). Maeda teaches when the thickness of the heat conductive material layer is 0.5 mm or greater, the characteristics of the heat conductive material layer, such as heat conductivity and impact resistance, can be ensured sufficiently, and when the thickness of the heat conductive material layer is 3 mm or less, the heat conductive material layer does not occupy too much space, preventing the volumetric energy density of the battery from reducing, and also, deterioration of the heat conductivity does not occur since the heat conductive material layer is not excessively thick (P78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Maeda within the electrical equipment battery of modified Miyamae and provided the electrical-insulating and heat-conducting gel to have a thickness from 0.5 to 3mm, thereby providing the gap of the heat transfer space to be 0.5 mm to 3 mm, with the expectation the characteristics, such as heat conductivity, could be ensured and prevented from deteriorating. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamae et al (US 20120308848 A1, as given in the IDS filed 12/10/2021) in view of Nishimoto (US 20160295745 A1) in view of Garner (US 20060185836 A1) as applied to claim 1, and further in view of Katayama et al (US 20160009194 A1).
Regarding claim 7, modified Miyamae does not meet the limitation wherein the heat generating element is a semiconductor switching element that connects the secondary battery to a lead battery mounted in a vehicle.
In the same field of endeavor, Katayama teaches an analogous art of a well-known in-vehicle power supply system having a configuration that includes a plurality of batteries (e.g., a lead battery and a lithium-ion battery, P5). Katayama teaches specifically, in the configuration, a rotary electric machine having a function of generating electric power is connected to a lithium-ion battery and a lead battery via a connection path which is provided with a semiconductor switch (P5). Katayama teaches the semiconductor switch is opened/closed to electrically disconnect/connect the rotary electric machine from/to the lithium-ion battery and the lead battery; thus, the lead battery having low durability against frequent charge/discharge (accumulated amount of charge/discharge) is prevented from early deterioration (P5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Katayama within the electrical equipment battery of modified Miyamae and provided the heat generating element to be a semiconductor switching element that connects the secondary battery to a lead battery mounted in a vehicle because Katayama discloses it is a well-known in-vehicle power supply system that prevents a lead battery from having early deterioration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                            
/Maria Laios/Primary Examiner, Art Unit 1727